Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated November 17, 2008 relating to Growth and Income Portfolio, for the fiscal year ended September 30, 2008 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 33-66088 and 811-7878) of Dreyfus LifeTime Portfolios, Inc. ERNST & YOUNG LLP New York, New York January 26, 2009
